DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-17 and 22-25 were drawn to a nonelected invention and have now been cancelled in the amendment filed 7/11/22.

Duplicate Claims
Applicant is advised that should claim 6 be found allowable, claim 21 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
	The only different between claim 6 and claim 21 is that claim 6 is directed to an oil filtration system and claim 21 is directed to a partial oil change facilitation system. Other than the preamble, the structural limitations are identical.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 18-19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. US 2017/0274303 in view of Weinberger et al. US 2006/0096934.

	Claim 1, Robison teaches a filtration system comprising: a mount interface (108) comprising a contaminated conduit (178) and a clean conduit (180), a housing (102) comprising: an inlet (156) provided about an end portion of the housing, an outlet (118) provided about a central axis of the end portion of the housing, a first inner seal member (162 and 160) configured to seal an exterior portion of the contaminated conduit, a second inner seal member (146) configured to, when the second inner seal member is installed to the mount interface, seal and separate a filtered fluid exiting the outlet into the clean conduit from a contaminated fluid entering the inlet from the contaminated conduit, and a valve (134) provided about the outlet, the valve being configured to, when the valve is installed to the mount interface, remain open during operation, and, when the valve is removed from the mount interface, bias in a closed position prior to a release of either the first or second inner seal members, wherein, while the housing is being removed from the mounter interface, the first inner seal member (162) is configured to release its seal after the second inner seal member (146) releases its seal (fig. 1, 2). Robison does not teach the first and second inner seal members being located on the housing or the valve configured to remain open in an installed state.
	The recitation of having the seal members on the housing rather than on the mount interface is merely a recitation of relocating the seals to the housing. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Additionally, providing sealing members as part of a filter canister or housing is a well-known technique in the art to ensure the seals would then be replaced with new seals when the canister or housing is replaced. In the modification of Robison, where the seals are part of the canister, the first inner seal member would correspond to the seal (160) of Robison as this seal would release after the seal (146) releases when the housing is removed from the interface.
	Weinberger teaches a filtration system comprising: a mount interface (226) having a contaminated conduit and a clean conduit (234), a housing (224) comprising: an inlet and outlet, a valve (288) provided about the outlet and comprising a valve body (288, the valve being configured to bias in a closed position when the housing is not installed on the mount interface and configured to remain open when installed to the mount interface, a spring (294) configured to push the valve body toward the outlet into the closed position when the valve is removed from the mount interface, another clean conduit (314) connected to the valve through which fluid may pass into the valve, and a splined or fluted lower portion (see below) extending through the other clean conduit into the valve and comprising a notch or seat (see below) receiving an end of the spring
 (fig. 14-17, paragraph 103-118). Robison teaches a similar type of valve in an alternate embodiment in figures 4-6. The recited valve is a recitation of a known type and functionally equivalent type of valve as demonstrated by Weinberger as a way to prevent fluid from escaping from the interior of the housing when it is disconnected from the mount interface (paragraph 111). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).


    PNG
    media_image1.png
    551
    612
    media_image1.png
    Greyscale


Claim 18, Robison teaches a filtration system comprising: a mount interface (108) comprising: a contaminated conduit (178) and a clean conduit (180) and, a housing (102) comprising: an inlet (156) provided about an end portion of the housing, an outlet (118) provided about a central axis of the end portion of the housing, a first inner seal member (162 and 160) configured to seal a perimeter portion of the housing to the mount interface and, a second inner seal member (146) being configured to, when the second inner seal member is installed to the mount interface, seal and separate a filtered fluid exiting the outlet into the clean conduit from a contaminated fluid entering the inlet from the contaminated conduit, a seal (138) forming a seal with the outlet, and a valve (134) provided about the outlet, the valve being configured to, when the valve is installed to the mount interface, remain open during operation and when the valve is removed from the mount interface, bias in a closed position, wherein the first inner seal member is configured to abut against an inner surface of the second annular protrusion along a first axial distance between a position of the first inner seal member when the first inner seal member is installed to the second annular protrusion and an upper edge of the second annular protrusion, and wherein, while the housing is being removed from the mount interface, the first inner seal member is configured to release a first respective seal after a release of a second respective seal of the second inner seal member (fig. 1-2). Robison does not teach the first and second inner seal members being located on the housing or the valve configured to remain open in an installed state.
	The recitation of having the seal members on the housing rather than on the mount interface is merely a recitation of relocating the seals to the housing. Shifting the position of an element is unpatentable if shifting the position of the element would not modify the operation of the device, In re Japikse, 86 USPQ 70 (1950). Additionally, providing sealing members as part of a filter canister or housing is a well-known technique in the art to ensure the seals would then be replaced with new seals when the canister or housing is replaced. In the modification of Robison, where the seals are part of the canister, the first inner seal member would correspond to the seal (160) of Robison as this seal would release after the seal (146) releases when the housing is removed from the interface.
	Weinberger teaches a filtration system comprising: a mount interface (226) having a contaminated conduit and a clean conduit (234), a housing (224) comprising: an inlet and outlet, a grommet/seal (298) provided about the outlet forming a seal with the outlet, a valve (288) provided about the outlet and the grommet and comprising a valve body (288), the valve being configured to bias in a closed position when the housing is not installed on the mount interface and configured to remain open when the housing is installed on the mount interface, a spring (294) configured to push the valve body toward the outlet into the closed position when the valve is removed from the mount interface, another clean conduit (314) connected to the valve through which fluid may pass into the valve, and a splined or fluted lower portion (see below) extending through the other clean conduit into the valve and comprising a notch or seat (see below) receiving an end of the spring (fig. 14-17, paragraph 103-118). Robison teaches a similar type of valve in an alternate embodiment in figures 4-6. The recited valve is a recitation of a known type and functionally equivalent type of valve as demonstrated by Weinberger as a way to prevent fluid from escaping from the interior of the housing when it is disconnected from the mount interface (paragraph 111). The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007). Weinberger teaches the grommet being a seal but does not specifically state that the grommet is configured to deform. One of ordinary skill in the art would readily recognize that a seal, in the context of filters, is generally made of a deformable material, such as rubber or some other elastomer, and thus if the seal of Weinberger is not inherently configured to deform it would have been obvious to use a material for the seal that is deformable in order to form an adequate seal with the valve body and outlet.
	Claim 2, Weinberger further teaches the mount interface further comprising an actuation member (261) extending from the clean conduit configured to extend into the outlet and open the valve (fig. 14-16). 
	Claims 3, 7 and 19, Robison further teaches a secondary contaminated side valve (152) configured to, when the housing is removed from the mount interface, bias in a closed position, and, when the housing is installed to the mount interface, to open in response to a positive pressure provided in the contaminated conduit (fig. 1-2); and the housing includes a sealed internal volume between the valve and the contaminated side valve in the uninstalled state (fig. 1-2). The recitation of the system provided with an initial volume of clean oil prior to installation is a recitation of a process and does not provide any further structural limitations to the system. Robison teaches an initial volume is present (paragraph 13).
	Claims 5-6 and 21, Robison further teaches a first annular protrusion (the portion containing 146) forming the clean conduit and a second annular protrusion (the portion containing 162) surrounding the first annular protrusion, wherein the first inner seal member is configured to abut against an inner surface of the second annular protrusion along a first axial distance between a position of the first inner seal member when the first inner seal member is installed to the second annular protrusion and an upper edge of the second annular protrusion and the second inner seal member is configured to abut against an inner surface of the first annular protrusion along a second axial distance between a position of the second inner seal member when the second inner seal member is installed to the first annular protrusion and an upper edge of the first annular protrusion and the first axial distance is longer than the second axial distance such that, while the housing is being removed from the mount interface, the second respective seal of the second inner seal member is disengaged prior to the first respective seal of the first inner seal member (fig. 1-2).

Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robison et al. US 2017/0274303 in view of Weinberger et al. US 2006/0096934 as applied to claims 3 and 19 above, and further in view of Hathaway US 3,325,015.

	Robison in view of Weinberger teaches the systems of claims 3 and 19 as detailed above but Robison does not teach the secondary contaminated side valve provided with a spring to bias the valve in a closed position. Providing an anti-drainback valve, such as that of Robison with a spring to bias the valve in a closed position is a well-known technique in the art as demonstrated by Hathaway (spring 78 and valve 76) as a way to yieldably urge the valve into a closed position (fig. 1, col. 2, lines 55-63). The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art, KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).

Response to Arguments
Applicant's arguments filed 11/8/22 have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211. The examiner can normally be reached Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778